Exhibit 99.8 Archer Limited : Share capital increase 30|12|2011 Hamilton, Bermuda (December 30, 2011) Archer Limited has issued 228,620 new shares, pursuant tothe previously announced Settlement with Dissenting Allis-Chalmers Stockholders on November 9. The authorized share capital of Archer Limited is USD 1,200,000,000 divided into 600,000,000 common shares of par value USD 2.00 each. Fully paid and outstanding share capital of Archer Limited following the share capital increase is USD 732,795,244divided into 366,397,622 fully paid common shares of par value of USD 2.00 each. This information is subject of the disclosure requirements acc. To §5-12 vphl (Norwegian Securities Trading Act)
